Citation Nr: 1526288	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-44 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for postoperative allergic rhinitis.

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for degenerative joint disease of the right subtalar joint (a right subtalar joint disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1990 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is manifested by seasonal allergies, requiring treatment with allergy medication, but is not shown to result in a 50 percent obstruction of nasal passages on both sides or complete obstruction of one side, or polyps.

2.  The Veteran's diagnosed right subtalar joint disability did not begin during active service and it is not shown to be otherwise etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97 Diagnostic Code (DC) 6522 (2014).

2.  The criteria for service connection for a right subtalar joint disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The claim for an initial compensable evaluation for the service connected postoperative rhinitis is a downstream issue from a rating decision dated April 2009, which established service connection for this disability and assigned the initial rating being contested.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for the right subtalar joint disability, such noncompliance is deemed to be non-prejudicial to this specific claim.  

With regard to the Veteran's claim for entitlement to service connection for a subtalar joint disability in this case, required notice was provided by a letter in June 2008.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was provided with two VA examinations in March 2009 and May 2012 for his rhinitis (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

With regard to the Veteran's claim for service connection for a subtalar joint disability, while a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that the Veteran's currently diagnosed subtalar joint disability occurred in or was caused by his service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to an Initial Compensable Rating for Postoperative Allergic Rhinitis

The Veteran filed a claim for service connection for allergic rhinitis in June 2008, and was granted service connection and a noncompensable rating in an April 2009 rating decision.  The Veteran filed a notice of disagreement disagreeing with this noncompensable rating in June 2009, and perfected his appeal to the Board. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R.  § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
Allergic rhinitis is rated under the schedule of ratings for the respiratory system.  38 C.F.R. § 4.97, DC 6522 (2014).  Under the schedule of ratings, a 10 percent evaluation is assigned where the allergic rhinitis is without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned where the allergic rhinitis causes polyps.

The Veteran has submitted private records from his 2004 septoplasty.  The records indicate that the Veteran had obstruction of his nasal passage prior to 2004, but that such obstruction was corrected upon his septoplasty.  The Veteran's recent medical records, as discussed below, do not indicate any further problem with nasal obstruction or polyps due to his allergic rhinitis.  

The Veteran was afforded a VA examination for his rhinitis in March 2009.  At that examination, the Veteran reported that he had constant sinus problems, but during episodes he was not incapacitated.  He noted that he did experience one non incapacitating episode per year.  He did not note having headaches with his sinus attacks, and did not require antibiotic treatment lasting 4-6 weeks.  He reported interference with breathing through his nose, with no purulent discharge from the nose, hoarseness of the voice, pain and crusting.  The bone condition has never been infected.  He stated he was not receiving any treatment, but reported a prior septoplasty in 2004 that was unsuccessful at relieving his nasal congestion.  The Veteran reported that he did not experience any functional impairment from this condition.  

Upon examination, the examiner noted that the Veteran's ears showed that his tympanic membranes were intact and examination of the throat revealed that the mucosa was intact.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no nasal polyps and no scars or disfigurement.  There was no rhinitis noted in examination of the nose.  X-ray imaging indicated sinusitis in the maxillary area.  The examiner diagnosed the Veteran with maxillary sinusitis with no findings of bacterial rhinitis.  The examiner found that the effects of the condition on the Veteran's occupation would be mild.  
In May 2012 the Veteran was afforded another VA examination for his sinuses.  The examiner noted that the Veteran had previously been diagnosed with allergic rhinitis, and that he continuously required the medications Nasonex, Rhinocraft, Allegra D, Claritin D and Loratadine.  The examiner observed the Veteran's previous septoplasty surgery, but found that the Veteran did not experience either incapacitating or non-incapacitating episodes of sinusitis.  The examiner noted that there was not a 50 percent or greater obstruction of the nasal passage on both sides due to the Veteran's rhinitis, there was no permanent hypertrophy of the nasal turbinates and there were no nasal polyps.  The examiner noted that the Veteran's sinus condition did not affect his ability to work.  

The Veteran's private treatment records from Pleasant Valley Medical Center, from 2001 to 2012, indicate treatment for his allergies.  The records do not show any evidence of nasal obstruction or polyps.

In sum, even after considering the Veteran's lay testimony, the evidence does reveal that the service-connected rhinitis warrants a 10 percent or higher evaluation.  Neither VA examination noted that there was any obstruction in either nasal passage.  Therefore, the Veteran is not entitled to a 10 percent evaluation for his allergic rhinitis.  Further, the Veteran is not entitled to an evaluation greater than 10 percent as his VA examinations do not indicate the presence of any nasal polyps.  

The Board has considered rating the Veteran's rhinitis under any other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence does not show sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512, 6514 (2014).  Additionally, the medical evidence does not demonstrate that the Veteran has a traumatic deviated nasal septum which causes greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction of one side; loss of part of the nose or scars; chronic or tuberculosis laryngitis; total laryngectomy; complete organic aphonia, stenosis of the larynx; injuries to the pharynx; bacterial rhinitis; or granulomatous rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515, 6516, 6518, 6519, 6520, 6521, 6523, 6524 (2014).   Accordingly a compensable evaluation for rhinitis is not warranted under any alternative diagnostic codes.
In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence of record does not show findings that meet the criteria for an initial schedular compensable evaluation for rhinitis, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's rhinitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

However, in this case, the evidence fails to show anything unique or unusual about the Veteran's rhinitis.  There is no dispute that the condition is symptomatic.  However, the main symptom is nasal congestion, which has specifically been contemplated in this case.  Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's allergic rhinitis corresponds to the schedular criteria for the assigned disability evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disability and no referral for an extraschedular rating is required.  As such, even if the schedular rating criteria were found inadequate, the Board does not believe that referral for consideration of an extraschedular rating is warranted.

The Board notes that the Veteran has asserted that he has black mucus coming out of his nose on account of his rhinitis and his time in service.  However, to the extent that such a complaint was not contemplated by the schedular rating assigned, the fact remains that there is no showing that the blackened mucus has required frequent hospitalization or caused marked interference with employment.  As such, even if the schedular rating criteria were found inadequate, the Board does not believe that referral for consideration of an extraschedular rating is warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has not alleged that he is unemployed or precluded from obtaining substantially gainful employment on account of his service connected allergic rhinitis, nor does the remainder of evidence otherwise indicate such.  Thus, the Board finds that Rice is inapplicable. 

Entitlement to Service Connection for Right Subtalar Joint Disability

In June 2008 the Veteran submitted a claim seeking service connection for his right subtalar joint disability.  The RO denied the Veteran's right ankle disability in April 2009, noting that there was no in-service injury which could have caused the Veteran's degenerative joint disease of the right subtalar joint.  The Veteran perfected his appeal of this decision to the Board.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.30. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as arthritis, sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

With regard to whether the Veteran can be granted service connection on a presumptive basis, the Board notes that the Veteran has received a diagnosis of degenerative joint disease of the right subtalar joint in October 2007.  Therefore the Veteran has a current diagnosis.  While arthritis is a chronic disease subject to special provisions, there is no evidence of arthritis within one year of active service and the Veteran did not present continuity of symptomatology.  Therefore, service connection cannot be established through the chronic disease presumption or solely by lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.

Turning to crucial element two of Shedden, in-service incurrence of an injury or disease, to the extent that the Veteran has generally, by virtue of filing a claim for service connection, contended that his right subtalar joint disability is related to his military service.  However, for the reasons provided below, the Board finds that the competent and probative evidence of record outweighs these contentions.  

Having reviewed the evidence of record, the only evidence which suggests that the Veteran's degenerative joint disease of the right subtalar joint either began during or was otherwise caused by his military service is the Veteran's statements.
  
First, the Veteran's service treatment records (STRs) do not reflect any complaints of right subtalar degenerative joint disease during service and there were no findings of such or any abnormalities of the right subtalar joint at the Veteran's May 1994 separation examination.  Moreover, there is no record of any post service treatment or complaints of this disability until 2007, more than a decade following the Veteran's discharge.    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran or a lay person can competently testify about symptoms the Veteran experienced in service or symptoms a lay person observed.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the statement by the Veteran is outweighed by the objective evidence of record.

Accordingly, to the extent that the Veteran contends that his right subtalar joint disability manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's claim fails on this basis. 

The Board acknowledges the Veteran's statement asserting a relationship between the Veteran's service and right subtalar joint disease.  Unfortunately, as discussed above, his assertion does not serve as a competent nexus.  Therefore, as described, there is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed right subtalar joint disability and his military service.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right subtalar joint disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, he is not competent to opine on matters such as the etiology of his current right subtalar joint disability.  As such, the ability to render an opinion on such a condition requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  As such, the lay statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

Finally, the Board notes that given that the Veteran's right subtalar joint arthritis has been clinically diagnosed, it is not of unknown etiology and does not constitute an undiagnosed illnesses.  Therefore, the undiagnosed illness service connection provisions for Persian Gulf War Veterans do not apply here.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right subtalar joint disability.  The benefit sought on appeal is accordingly denied.


ORDER

An initial compensable rating for postoperative allergic rhinitis is denied.

Service connection for a right subtalar joint disability is denied.


REMAND

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran's January 1990 enlistment physical documents that, at time of entry, he had pes planus, asymptomatic.  Thus, despite being determined acceptable, the record clearly establishes that the Veteran's pes planus preexisted service.
A review of the Veteran's service medical records indicates treatment for a heel disability and left foot tendonitis in 1993.  Moreover, on the Veteran's May 1994 separation examination he noted that he had foot trouble, specifically relating to his left foot tendonitis.  

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's bilateral pes planus was aggravated by service beyond the natural progression of the disease.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2014); Wagner, supra; VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a medical examination by a VA examiner.  The examiner should review the Veteran's VA claims folder and indicate that the Veteran's record was reviewed in the written examination report.  The examiner should opine on the following:
a. Whether the Veteran has a current diagnosis of pes planus or pes cavus and, if so, whether there exists clear and unmistakable evidence that his foot disability was not aggravated beyond the natural progression of the disease.  [Note: temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)].

b. Whether it is at least as likely as not that a foot condition other than pes planus or pes cavus began during or was otherwise caused by service. 
The examiner's opinion must include a complete rationale.
2. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


